DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
At least Claim 32 seems to be generic to the following disclosed patentably distinct species: 
Species 1, having a plan view shown in Figs. 4C and 14, is directed to a memory device which has separation structures DTI but has no penetrating insulating patterns 105 in a separation region.
Species 2, having a plan view shown in Figs. 5A-5C, differs from Species 1 by having a separation structure DTI abutting a penetrating insulating pattern 105, wherein the penetrating insulating pattern 105 has a same width as a horizontal pattern 100d, wherein the separation structure DTI comprises multiple dummy plugs disposed in a direction perpendicular to a top surface of a substrate (in a cross-sectional view), each dummy plug is surrounded by a corresponding dummy spacer.
Species 3, having a plan view shown in Figs. 9A-9B, differs from Species 2 by having a penetrating insulating pattern 105 with a smaller width than a horizontal pattern 100d.
Species 4, having a plan view shown in Figs. 10A and 10C, differs from Species 2 and 3 by having a plurality of dummy plugs DPLG surrounded by a single spacer DS.
Species 5, having a plan view shown in Fig. 11A, differs from Species 2-4 by having dummy plugs disposed in a direction parallel to a top surface of a substrate in a cross-sectional view.
The species with the above plan view are disclosed by the application in connection with various and specific cross-sectional views comprised other differences, such as the same or different width of dummy plugs and active plugs, with dispositions of the horizontal patterns in cross-sectional views, etc.
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least some of the following reasons apply: 
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. 
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/31/21